                     iq-CV-
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 1 of 45 PageID #: 32

                                                                                           FILE D
                                                                                     IWCLtKK'SC
                                                                                U.S. DldT^'CT r.'^       M.Y.

                                         ,li y* I I
                                                                              ^            DEC 27 2D19
                       IN THE UNltED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK                                    .   .. .
                                                                                LONG Iou/aul^ <jrr CE

                                                        pj^-
                                                      Complaint for a Civil Case

                                                      Case No..
(Write thefull name ofeach plaintiffwho isfiling      (to befilled in by the Clerk's Office)
this complaint. Ifthe names ofall the plaintiffs
cannotfit in the space above, please write "see       Jury Trial:    d Yes □ No
attached" in the space and attach an additional                      (check one)       \
page with thefull list ofnames.)

   -against-

^(Lhei QaIL PfhCk'-ejf
                   PmjL

(Write thefull name ofeach defendant who is
being sued. Ifthe names ofall the defendants
cannotfit in the space above, please write "see
attached" in the space and attach an additional
page with thefull list ofnames.)
                                                       Lfvio^Lc-


                                                                                       pIVED
                                                                                DEC 2 7 2019

                                                                          IDNYPROSEOFFICe




                                                                        NOV 1

                                                                    £DNY PROSE
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 2 of 45 PageID #: 33




I.   The Parties to This Complaint

           The Plaiiitiff(s)

           Provide the information below for each plaintiff named in the complaint     Attach

           additional pages if needed.

                  Name                                    A-Ajk).v».J4<- aMh)
                  Street Address            \(n-i
                  City and County                                       (I.M-
                  State and Zip Code        fslf.VAT tjnirfc-
                  Telephone Number
                  E-mail Address                          rmnye, /JukB
      B.   The Defendant(s)

           Provide tlie information below for each defendant named in the complaint,
           whether the defendant is an individual, a government agency, an organisation, or
           a corporation. For an individual defendant, include the person's job or title (if
           known). Attach additional pages if needed.

           Defendant No. 1

                  Name

                  Job or Title                 L> aJ
                  (if known)
                  Street Address                       Da jyir/Scn        x?-vg-
                  City and County                                   ^
                  State and Zip Code
                  Telephone Number            7        no9)-4'i:
                  E-mail Address
                  (if known)

           Defendant No. 2

                   Name

                   Job or Title             ijAjfCA/ouy)
                  (if known)
                   Street Address          10
                   City and County         t.,ln,lr pfA/M(
          Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 3 of 45 PageID #: 34




                                State and Zip Code        pJ-Lu:i                  l.o(n,DQ?
                                Telephone Number         4JS-
                                E-mail Address          UAjk-M>-i.
                                (if known)

    Sqc^c-f-
                        Defendant No. 3

                                Name                   ttA \fk          f^V$iSO
                                Job or Title               K->/U
 iSSerl^s^ 1^'^                 (if known)
                                Street Address

n            do^k               City and County
                                State and Zip Code                    Uo^ic          fo~lr^'=l
    Lf^fy\on(lo2,                                           A/l^/vr?
                                                                      y
                                Telephone Number
 ^jraoKfi^                      E-mail Address
                                (if known)

                        Defendant No.4

 ifSmcn^^ ^                     Name

 0rooKL^ My-                    Job or Title             U A)I^^IOi^ aI
                                (if known)
                                Street Address         llf S
                                City and County        pH't 1 n-<i.Lf>k A
                                State and Zip Code       p
                                                         .a-,
                                                          ;o ^-7-
     PDW/bO                     Telephone Number
">)J^fia un-'Z'^'//3^0«          E-mail Address
                                Pf-own)
           II.   Basis for Jurisdiction

                 Federal courts are courts of limited jurisdiction (limited power). Generally, only two
                 types of cases can be heard in federal court: cases involving a federal question ^d cases
                 involving diversity of citizenship ofthe parties. Under 28 U.S.C. § 1331, a cas 5 arising
                 under the United States Constitution or federal laws or treaties is a federal question case.
                 Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
                 State or nation and the amount at stake is more than $75,000 is a diversity of ci Jzenship
                 case. In a diversity of citizenship case, no defendant may be a citizen ofthe same State
                 as any plaintiff.
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 4 of 45 PageID #: 35


          QonT/AJiy^                ^            C-A-^-^ l-l^-^^~ O^SJ
   ■y^\        /fT use. ;?2.5^2oo~7
                                                                         '
                                                                                                    1

        Se.a/t^cn m                 L^/^.AS-?. /oc^s./co^, /od7 }r)/<^       -r




     /O.^D,              -          US-   y mQC-cjuaJ /si T                   3y^ C^i
    pAS^api+iKsA \f (.)?> \'3.^,S.t.T [~1/.Q. loo-^ '(f)oC>                       f                -\zs)
                   fitDne-cJt^Srjrf

     'J~.7:>eyn'4-ty -Uni-j-fi-l-                           A/O /7\^ikci W-hh^ '          o\       /\»jf
                                                                                                    1   ■

                                    ..Svp^^^rt'^ (^/^/^7~           (Sht^ f)eP
        iie/HjJ /'nin.yit-jn-y                              fy^-A^yri
                   oy\ "ih-^        Ccfji^T 3y /! l-crfc oP dcAA^ ~r                  1




                       jPj^^yuJ ^jo a j
    Ifff -5 "5^ //T?n:v
   'J          />,-A K^ll'^S^
                                                                                               1
     <=7/7 .SI/ PoJf




                                                                                           i
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 5 of 45 PageID #: 36




      What is the basis for federal court jurisdiction? (check all that apply)
            di Federal question                            □ Diversity of citizenship
      Fill out the paragraphs in this section that apply to this case.

      A.     If the Basis for Jurisdiction Is a Federal Question

             List the specific federal statutes, federal treaties, and/or provisions of the United
             States Constitution that are at issue in this case.

                                                                  72n/j 7-?^^
                                                                                          ^     i59 S"
             U,T,C 1^-7.0 irus&. lolH^                                    iifSr, dij-                  ^(p
                                                                                              3)       37 3.?

      B.     If the Basis for Jurisdiction Is Diversity of Citizenship^!^             C> / 3    3

              1.     The Plaintiff(s)

                     a.       If the plaintiff is an individual

                              The plaintl:^ (name)                  A            _, is a ci|tizen of
                              the State of(hajne)                  ^OfrK
                              If the plaintiff is a cof^pration
                              The plaintiff, (nan^                                 is incorporated
                              under the laws ot the State ^^^ame)
                              and has its principal place of bb^ness in the State of (name)


                     (If more than one plaintiff is named in the compiaint, attach an cdditional
                     page providing the same information for each additional plaintiff)

                     The Defendant(s)

                      a.      If the defendant is an individual

                              The defendant, (name)                               _, IS a citizen of
                              the State of (name)                                 Or is a citizen of
                              (foreign nation)
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 6 of 45 PageID #: 37




                                 If the defendant is a corporation

                                 The defendant,(name)                                     IS

                                 incorporated under the laws of the State of(name)
                                                                ,and has its principal place c[f
                                 business in the State of(name)                                    Or is
                                 incorporated under the laws of(foreign nation)
                                                                ,and has its principal place cjf
                                 business in(name)                                  .

                      (Ifmore than one defendant is named in the complaint, attach an
                      additional page providing the same informationfor each additional
                      defendant.)

                      The Amount in Controversy

                      The amount in controversy—^the amount the plaintiff claims the defendant
                      owes or the amount at stake—is more than $75,000, not counting interest
                      and costs of court, because (explain):

                      ^50.(oron                                                                koir}'
                       mu                                   :£ u-:cn
                       ■D.eL-Cp.^A^+9 Pmn y k7)V^ , bn\c)ic+/cn^ for
III.   Statement of Claim

       Write a short and plain statement of the claim. Do not make legal arguments, State as
       briefly as possible the facts showing that each plaintiff is entitled to the damages or other
       relief sought. State how each defendant was involved and what each defendant iid that
       caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
       of that involvement or conduct. If more than one claim is asserted, niumber each claim
       and write a short and plain statement of each claim in a separate paragraph. Att;ich
       additional pages if needed.




                                                                                                j A
                                                   -ht-c.u -7-1                                            ^o/f
       mU                                        nif'mc^jonriutk.
          /     ' ' ' /      _       ^                      .     AT            'r.     i.. ir f.^J\h.,
       UAS M p■ AVofi- 9^ ^elZ£>^                                 P-t/itn
       fhr<st<r> -^1                       ' -+V-                                       f\c>
       or                                                   OoV
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 7 of 45 PageID #: 38




IV.   Relief


      State briefly and precisely what damages or other relief the plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      actual or punitive money damages.

       1.              w\L\ A-lrw rY^orYvexi -1^

      X CiYxjIrl l/fO. "Ttxr ^                              -k) t>e.

                                . r iJknf                           Tr-f-k.              ^ [jnciS-eC
V.    Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the bes of my
      knowledge, information, and belief that this complaint:(1)is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly incilease the
      cost of litigation;(2)is supported by existing law or by a nonffivolous argumeni;for
      extending, modifying, or reversing existing law;(3)the factual contentions have
      evidentiary support or, if specifically so identified, will likely have evidentiary s upport
      after a reasonable opportunity for further investigation or discovery; and (4)the
      complaint otherwise complies with the requirements of Rule 11.

      A.       For Parties Without an Attorney

               I agree to provide the Clerk's Office with any changes to my address where case-
               related papers may be served. I understand that my failure to keep a current
               address on file with the Clerk's Office may result in the dismissal of my case.

               Date ofsigning:A/f^ I ^ ,20/^/
               Signature of Plaintiff
               Printed Name of Plaintiff
    Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 8 of 45 PageID #: 39




                                  Certification



              STATE OF NEW YORK,COUNTY OF QUEENS,SS:



 I, Audrey I. Pheffer, County Clerk and Clerk of Supreme Court Queens Cpunty,

         dp hereby certify that on December 26,2019 I have compared

                         the document attached hereto.

10623/2012 PAPER FILED MEMORANDUM REPORT AFTER TRIAL filed 9/29/2015
                            page(s)1-10.




    with the originals filed In my office and the same is a correct transcript

            therefrom and of the whole of such original in witnesjs

                 whereto I have affixed my signature and seal.




                               AUDREY I. PHEFFER
                            QUEENS COUNTY CLERK
                                                                                                                                            Psge 1 of 10
                   Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 9 of 45 PageID #: 40
10623/2012 PAPER FILED MEMORANDUM REPORT AFTER TRIAL filed S/29/201S




                                                                                                              FILED             I



                           SUPREME COURT OF THE STATE OF NEW YORK                                               siputm I
                           COUNTY OF QUEENS
                                                                                         ^                     WUwIyctiRK
                                                                                                              QueeNseou^
                           U.S. BANK NATIONAL ASSOCIATION,AS
                           TRUSTEE FOR THE HOLDERS OF THE FIRST
                           FRANKLIN MORTGAGE LOAN TRUST
                           MORTGAGE PASS-THROUGH CERTIFICATES,
                           SERIES 2005-FF10,

                                                                       Plaintiff,
                                                                                              Index No. 10623/2012

                                                    -against-                                 MEMORANDUM REPORT
                                                                                              AFTER TRIAL


                           SERENA A. MAY a/k/a SERENA MAY,                                    BY:   TRACY CATAPANO-FOX
                           ENVIRONMENTAL CONTROL BOARD,                                             COURT ATTORNEY
                           "JOHN DOE #1-10" AND "JANE DOE #1-10",                                   REFEREE
                           the names John Doe and Jane Doe being
                           fictitious, their identities being unknown to the
                           Plaintiffs, it being the intention ofPlaintiffto                   DATED:SEPTEMBER 11,2015
                           designate any and all unknown persons,including,
                           but not limited to the tenants, occupants, corporations,
                           and judgment creditors, if any, holding or claiming
                           some rights, title, interest or lien in or to the
                           mortgaged premises herein.

                                                                       Defendants.
                                                                                         -X




                                        By order ofthe Honorable Martin Schulman,this matter was referred to me to he ar and report

                            all issues. I hereby make the following findings ofessential fact which I deem establiished by tie

                            evidence and reach the following conclusions oflaw,for the review and determination ofassigned

                            Justice Oren Kitzes.


                                        Plaintiffcorrunenced this action on May 18,2012,for ajudgment offoreclosure and sale due

                            to defendant's default on a residential home mortgage and note for the property located at 167-38

                                                                                     1




                                                                                                                                      Pnrlad: 12/26/2019
                  Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 10 of 45 PageID #: 41
10623/2012 PAPER FILED MEMORANDUM REPORT AFTER TRIAL filed 9/29/2015                                                                         Page 2 of 10




                           109"' Road, Jamaica, NY. The trial was held on April 13,2015 and May 18,2015,^er which I
                           render the following report.

                                                                       Findings ofFact




                                       Plaintiff presented one witness, Gabriel Ruzzi, during trial. Mr. Ruzzi testified that he has

                           been a bankruptcy and foreclosure specialist for Select Portfolio Servicing (hereinafter referred to

                           as"SPS")for three and one-half years. Mr. Ruzzi stated that SPS is plaintiffs servicing company

                           and attomey-in-fact, and presented a power of attorney dated October 17, 2008, admitted into

                           evidence, from plaintiff to SPS. The power of attorney authorizes SPS to service i:he loan and

                           represent the trust, and was recorded on July 28, 2010. Mr. Ruzzi presented the original ncte

                           between defendant and First Franklin, A Division ofNat. City Bank ofIn., dated August 17,2005,

                           in the amount of$304,000,on the residential property located at 167-38 109"" Road,Jamaica,hjV
                            11433. The terms ofthe note set forth a 7% adjustable interest rate for a 30-year term,^th a 3 year
                           interest only period. Mr. Ruzzi also presented the mortgage on the above mentioned properly,
                                                                                                            i
                           recorded with the NYC Department ofFinance, Office ofthe City Register on September 15,2005.

                           The mortgage was between defendant and First Franklin,signed by defendant on August 17,20C 5,

                           and notarized before recording,' Mr.Ruzzi testified that defendant's loan is in default,^d that there
                           have been no payments made by defendant to plaintiff. Mr. Ruzzi presented a screen shot ofSPSl's

                           file that demonstrates the loan is in default. Mr.Ruzzi then presented the notice ofdefault dated Jtily
                                                                                                                       I

                           26,2011,and the 90-day notice dated May 26,2011, both of which were sent to defendant by SPS,


                                       'It is noted that during the trial, plaintiff presented a copy ofthe mortgage for admission
                           as plaintiffs exhibit #3 for identification only. However, plaintiff subsequently pres(;nted the
                           original mortgage documents which were admitted into evidence as plaintiffs exhibit #7.




                                                                                                                                       Pnr Ki: 12/26/2019
                 Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 11 of 45 PageID #: 42
10623/2012 PAPER FILED MEMORANDUM REPORT AFTER TRIALIiled 9/29/2018




                           and testified as to the mailing practices of SPS that resulted in these notices being mailed to

                           defendant.


                                       Defendant presented her own testimony as evidence during trial.^ Defendant testified that
                                                                                                                    i

                           she had a mortgage with Bank of America on the above-mentioned property in the amount of

                          $304,000. She presented a letter from Bank ofAmerica,dated August 2,2011,stating that effective

                           October 1,2008,the loan with account number 23511736,on the above-mentioned property, was
                           paid in full. However, defendant presented no evidence that she possessed a loan on the abo ^e

                           property with Bank ofAmerica,other than the letter. Defendant stated that she began receiving ca Is

                          from SPS seeking payment ofthe mortgage,butshe had no knowledge nor received an^ documents
                          from SPS indicating that they were servicing her home loan. Defendant contacted Bani:ofAmerica,

                           who suggested she seek a validation of debt from SPS to support its claim. Defendajit repeatec ly

                           requested the validation of debt, but did not receive it from SPS. Instead, SPS sent her a letter
                                                                                                                                 !



                           stating that it was looking into her request and would respond to her issues. However, defendsLnt

                           received no response and no confirmation that SPS was authorized to collect on a             mortgage.


                           Defendant also presented a wire transfer from the law firm ofLowenthal and Kaufman to Bank of

                           America in the amount of$305,000, which referenced defendant's name and the date oftransfer of


                                       ^Defendant sought an adjournment in order to obtain subpoenas for witnessesj to testify
                           from plaintiffs prior law firm and from the U.S. Securities and Exchange Commission. No
                           other witnesses were called, but defendant obtained a judicial subpoena calling for plaintiffs trjal
                           counsel Kenneth Flickinger to testify. At one point, defendant sought the testimony ofattome)(
                           Lowenthal, who defendant alleged improperly transferred funds by wire, but Mr. Lowenthal did
                           not appear in court. Plaintiffs counsel moved to quash the subpoena for his testimony, arguing
                           that he is not a fact witness and was not given an opportunity to argue against the issuance of tlie
                           subpoena. Defendant failed to present sufficient grounds to warrant Mr. Flickinger to be callec
                           as a witness, and at some point in the trial, there appears to be confiision with regard to the
                           discussion of Mr. Lowenthal or Mr. Flickinger. However,the referee clearly intended to state
                           that Mr. Flickinger would not have to testify and granted plaintiffs motion to quash.




                                                                                                                                     Pnnitd: 12/26/2019
10623<2012 PAPER FILED MEMORANDUM REPORT AFTER TRIAL filed 9/2S/2015                                                                         Page 4 of 10
                 Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 12 of 45 PageID #: 43




                           funds as August 22,2005. Defendant stated that she is not familiar with Mr. Lowenthd and did not
                                                                                                                           i

                           authorize a wire transfer. Defendant also testified that plaintiffs subsequent law jfirm mailed
                                                                                                                           i


                           documents to her by US Postal Services, but that the package was stolen and removejd by Federal
                           Express. She further stated that she contacted a title company, who performed a search on her

                           property but did not find any liens or loans on the above property. Finally,defendant presented for

                           admission into evidence a pooling and servicing agreement dated October 1,2005,from the U.S.

                           Securities and Exchange Commission, titled First Franklin Mortgage Loan Trust Mortgage Pass-

                           Through Certificates, Series 2005-FF10. Defendant alleges that her loan was bought and

                           incorporated into this pooling and servicing agreement,as indicated in the caption ofthis case under

                           plaintiff's name. Defendant testified that she is unfamiliar with SPS or US Bank, and never had a

                           loan with either ofthem. She maintained that her sole mortgage on the property was ^vith Bank of

                           America,and that said loan was paid offaccording to Bank ofAmerica. She stated tjiat she majde
                           numerous attempts to obtain a validation of debt from plaintiff and SPS, but to no avail.
                                                                                                                                  i
                                                                                                                                  I


                                        While they were not admitted into evidence,the referee takes notice that the pl(;adings we re

                           filed with the County Clerk's Office, and there were three substantive court orders in this mattisr.

                           By court order dated May 17,2013,the case was released from the foreclosure settlementconference

                           part, because defendant indicated her intent to litigate this matter. By court order ofthe Honorable
                                                                                                                       i

                           Oren Kitzes, dated May 14,2014, defendant's motion to dismiss for lack of standing was denied,

                           and Judge Kitzes determined that plaintiff proved it was the holder ofthe note endorjsed in blarik.
                           Finally, by court order of Judge Kitzes dated February 25,2015, defendant's motion for sanctions

                           and contempt was denied and discovery was closed.

                                        Upon the conclusion ofevidence,defendant moved to dismiss plaintiffs Complaint for Idck




                                                                                                                                        Pndsd: 12/26/2019
10623/2012 PAPER FILED MEMORANDUM REPORT AFTER TRIAL filod 9/29/2015
                 Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 13 of 45 PageID #: 44                                            Psgo 5 of 10




                           ofstanding and fraud upon the court, as well as conspiracy,tampering with the transcript, fraud in

                            the factum, mail fraud and wire fraud. Defendant objected to the trial being heard by a referee rather

                           than a Supreme Court Justice. Defendant alleges fraud on the court because she argues that MERS

                           cannot file foreclosure cases in New York, and that there is no proof the note in question was

                           transferred to SPS or assigned by Fannie Mae. Defendant also argues that the July 28,2010,power

                           ofattorney from US Bank to SPS is illegal because the originator is no longer in business. Further,

                           defendant argues that plaintiffs witness Mr. Ruzzi's testimony should be stricken, because he had
                           no license as a bankruptcy or foreclosure specialist and that he did not work for SPS when the note

                           was originated. Defendant argues that her home loan was held by Bank of America,|vho notified
                           her by letter dated August 2,2011,that the loan was paid in frill. Defendant does not claim that she

                           paid the loan in full, but that Bank of America declared the loan satisfied, and therefore any claim
                                                                                                                    I




                           by plaintiffis fake and fraudulent. Defendant argues that all ofthe mortgage recordings in the N'V C

                           Department ofFinance Register's Office are fake and fraudulent. She repeatedly asked plaintifffor

                           a validation of debt, which plaintiff refused to provide. Plaintiffs wire funding sheet which

                           transferred $305,000 is improper, as it was made without defendant's consent. Further, defendant

                           argues that the pooling and servicing agreement does not allow plaintiff as trustee to foreclose on
                                                                                                                    1


                           the note. She states that the pooling and servicing agreement converted the loan from UCC 9 to

                           UCC 3,then former Secretary ofthe Treasury Hank Paulson converted it to UCC 9,and based upon

                           Article 2and 8 ofthe pooling and servicing agreement, the investors gave up all rights to foreclose

                           on the included mortgages in order to collect dividends on the investment. Finally,defendant argues

                           that she should have been permitted to call Steven Lowenthal, who improperly transferred fluids by

                           wire in her name. She also argues that she should have been able to question plaintiffs trial counsel




                                                                                                                                     Prinid: 12/26/2019
10623/2012 PAPER FILED MEMORANDUM REPORT AFTER TRIAL filed 9/29/2015                                                                      Page6 of 10
                Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 14 of 45 PageID #: 45




                            Kenneth Flickinger, as she obtained a subpoena from the Honorable Jeremy S. Weinstein seeking

                            his appearance. Based upon the above, defendant argues this matter should be dismissed.

                                        Plaintiffopposed defendant's motion and seeks ajudgment in its favor,striking defendan

                           Answer and for a referee to be appointed to compute. Plaintiffargued that the issue ofstanding was

                           previously determined in plaintiffs favor by court order ofthe Honorable Oren Kitzes, dated May

                            14,2014,and therefore defendant cannot reargue plaintiffs standing to proceed. Defendant never

                           presented proof of her requests for validation of the debt, only a letter from plaintifl'purportedly

                           responding to issues presented by defendant at some unknowoi date. Plaintiffalso argues it that met

                           its burden ofproving defendant defaulted on her mortgage,and that plaintiffprovided ^1 applicahle
                           notices to defendant before seeking aJudgmentofforeclosure. Plaintifffinally argues that defend^t

                           failed to prove the loan was satisfied, as the letter from Bank of America does not reference tie

                           specific loan,agreement,or amount in dispute. Plaintiffalso is not required to validate the debt,and
                                                                                                                   I
                           defendant's documentary evidence does not prove the note and mortgage were canceled upon

                           securitization.             Finally, plaintiff seeks a contempt hearing to address the ur professional

                           communications made by defendant to plaintiffprior to the first day oftrial by telephone. Therefore,

                           plaintiff argues that defendant's motion to dismiss should be denied and plaintiff is entitled to a

                          judgment in its favor.




                                                                         Conclusions of Law


                                       For plaintiff to present a prima facie proofofentitlement tojudgment as a matter oflaw,

                           must present the mortgage and impaid note, and evidence ofdefendant's default.(See Loancare v.

                           Firshingy 2015 NY Slip Op.06118 [2"** Dept. 7/15/2015].)A plaintiffmay demonstrate that it is the




                                                                                                                                    Prin|<] 12/260019
                 Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 15 of 45 PageID #: 46
10623/2012 PAPER FILED MEMORANDUM REPORT AFTER TRIAL filed 9/20/2015




                            holder or assignee of the note by showing either a written assignment of the note or the physical

                            delivery ofthe note.{HSBC Bank USA, N.A. v. Roumiantseva,2015 NY Slip Op.063il5 [2"** Dept.

                            7/29/2015],) Physical delivery ofthe note to the plaintiff by its owner prior to the corimencement

                           ofthe action may,in some circumstances,be sufficient to transfer the mortgage obligation and create

                           standing to foreclose.(Aurora Loan Servs, LLC v. Taylor,25 NY3d 355[2015].)However,transfer

                           ofthe mortgage without the debt is a nullity, and no interest is acquired by it because me mortgage
                                                                                                                   1          p
                           is merely security for the debt or obligation and cannot exist independently ofthe debt or obligation

                           (See id.; Bank ofN.Y. v. Silverberg, 86 AD3d 274 [2"^ Dept. 2011].)

                                       The facts of this case are very similar to that in Aurora v. Taylor, supra. In that case,

                           Deutsche Bank was the trustee of a pooling and servicing agreement, of which the defendant
                                                                                                                       i      I

                           Taylors' loan was included. Deutsche Bank gave Aurora a limited power of attomqy to execute

                           documents related to loan modification and foreclosure. As trustee, Deutsche Banl^ became t.           le



                           owner ofthe note through an allonge indorsing the note to Deutsche Bank,in accordwce with t rie

                           pooling and servicing agreement. The allonge showed the chain ofownership from thfe originati'ig

                           mortgagee through indorsements ultimately leading to Deutsche Bank. However,defendants argu id

                           that plaintiff did not have proper standing to commence the foreclosure action.        |
                                                                                                                   1



                                       The Court of Appeals in Taylor found that Aurora had standing to foreclose because it

                           presented the pooling and servicing agreement authorizing Deutsche Bank as the lawful owner of

                           the note, and the limited power of attomey from Deutsche Bank as trustee authorizing Aurora to

                           foreclose on the trust's behalf. Further, Aurora presented an affidavit from someone with personal

                           knowledge stating the date in which it took possession ofthe note, and affirmed it was prior to the

                           commencement ofthe action. For those reasons,the Court affirmed the determination that plaintiff




                                                                                                                                       Prilled: 12/26/2019
                 Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 16 of 45 PageID #: 47
10623/2012 PAPER FILED MEMORANDUM REPORT AFTER TRIAL filed 9«9/2015                                                                        Pages Of 10




                           had standing to foreclose.

                                       These facts differ sharply from those presented in the current matter. At tial, plaintiff

                           submitted a power of attorney authorizing SPS to act as attomey-in-fact for US Bank. However,

                           plaintiff never presented testimony or documentary evidence to support its claim that it was jin
                                                                                                                        i
                           possession of the note prior to the commencement of the action. {See Flagstar B^nk, FSB v.
                                                                                                                        i

                           Anderson, 129 AD3d 665 [2"^ Dept. 6/3/2015].) While Mr. Ruzzi testified that|SPS was in
                           possession of the original note signed by defendant, he failed to provide any testimony as to when
                                                                                                                    !         I

                           or how said note came into SPS'possession. He also failed to delineate the chain oftitle ofthe note

                           from First Franklin to US Bank,and ultimately SPS. Further, while the power ofattorney references

                           the authority provided to SPS in accordance with the pooling and servicing agreement, Mr. Ruzzi

                           testified he had no knowledge ofthis agreement and could not explain its relevance ty this action.
                                       Now,plaintiff may argue that the issue ofstanding had been resolved by a prior court order

                           issued by Judge Kitzes, and therefore it did not have to establish its legal authority to foreclose.
                                                                                                                    I

                           However,Judge Kitzes merely determined that plaintiff possessed the note at the commencement

                           ofthe action, based upon the paperwork submitted in opposition to defendant's motion to dismiss.

                           Plaintiff did not make a summaryjudgment motion nor did it seek an order ofreference, asking for

                           a determination by the court that it had prima facie proofofentitlement tojudgment. Judge Kitzes'

                           decision did not determine as a matter of law whether plaintiff satisfied its burden of proof for

                          judgment. In this matter, while plaintiff was able to admit into evidence the origiiial note ajid

                           mortgage, it did not provide any testimony or evidence to explain how the loan transferred from the

                           original mortgagee to US Bank. It also failed to present testimony to demonstrate thai; defendant's*

                           loan was subject to the pooling and servicing agreement, which Mr.Ruzzi had no knowledge of, yet
                                                                                                                    j


                                                                               8




                                                                                                                                    Plin iKl: 12/26/2019
                 Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 17 of 45 PageID #: 48
10623/2012 PAPER FILED MEMORANDUM REPORT AFTER TRIAL(ilod 9/29/2015                                                                          Page 9 of 10




                           is clearly indicated in the caption as the plaintiff in this matter for whom he testified.

                                       It is also noted that attached to plaintiffs Summons and Complaint were exhibits th|at
                           included assignments ofthe mortgage from First Franklin to First Franklin Financial Corporation,

                           and then from First Franklin Financial Corporation to US Bank National Association, as trustee.

                           Defendant repeatedly and vociferously denied obtaining a loan through plaintiff, and insisted her

                           loan was with Bank of America. While she failed to present any evidence that her mortgage was

                           held by Bank of America,the letter provided from Bank ofAmerica raised a sufficient defense that

                           warranted plaintiffs presenting evidence that it was the proper holder of the note and mortgage.

                           However, there were no assignments admitted during trial or incorporated into the pi eadings that

                           assigned the note from First Franklin to either First Franklin Financial Corporation or US Ba^
                                                                                                                        I


                                                                                                                        I.
                           National Association. Without competent, admissible proof that the note was assigned, mere

                           possession ofthe original note is insufficient to meet plaintiffs prima facie burden of proofat trial.
                                       Further, while the notice ofpendency states that the original mortgage was assi:»ned by First

                           Franklin to First Franklin Financial Corporation on December 2,2005,and recorded on June 6,2006,

                           the assignment of mortgage was not presented during the trial or admitted into evidence. Further,

                           the notice of pendency states that the mortgage was further assigned from First Franklin Financjal
                           Corporation to US Bank National Association, as trustees for the holder of the F^rst Frank            in



                           Mortgage Loan Trust Mortgage Pass-Through Certificates, Series 2005-FF10, on November 14,

                           2011, and recorded on January 26, 2012. However, these assignments of mortgage were riot

                           presented during the trial or admitted into evidence. Even assuming they were properly admitted as

                           part of the notice of pendency and Complaint, it is the note, and not the mortgage, that is the

                           dispositive instrument that conveys standing to foreclosure under New York law.{See Taylor^ 25




                                                                                                                                       PhniKl: 1206/2019
                Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 18 of 45 PageID #: 49
10623/2012 PAPER FILED MEMORANDUM REPORT AFTER TRIAL Wed »29/2015                                                                         Page 10 of 10




                          NY3d at 361-362; Deutsche Bank Nat'I Trust Co. v. Monica., 2015 NY Slip Op. 06453 [3"* Dept.

                          8/6/2015].) Mr. Ruzzi never testified about the chain ofassignments that occurred in this matter,

                          but instead presented the original note and mortgage without explanation. Controlling case law
                                                                                                                      I




                          clearly states that it is insufficient to merely present the original note and mortgage ifplaintiffis nol

                          the originator of said note and mortgage. Rather, plaintiff must present competent; admissible

                          evidence ofthe chain oftitle that led to plaintiffs receipt ofthe original note and mortgage. It is not

                          enough to merely hold the note and mortgage,without proofofthe succession ofactions that resulted

                          in plaintiffs status as holder.

                                       Without submission of the assignments into evidence and testimony from someone wi tli

                          personal knowledge ofthe matter to explain the chain oftitle of note and mortgage m this matter.,
                          this Court determines that plaintiff did not sustain its burden to demonstrate that it properly holds

                          the note and mortgage under the applicable law. Therefore, based upon plaintiffs failure to meet

                          its burden of proofat trial, plaintiffs action is dismissed.

                                     This constitutes the report ofthe referee, for review and determination by assi med Justice

                          Kitzes.

                                                                                                              FILE
                          Dated: September 11,2015                                                               SEP{29 201S
                                                                                                               COUNTY CLERK
                                                                                                              QUEENSCOUNTY



                                                                          Tracy Catapano-Fox, Esq.
                                                                          Court Attorney-Referee




                                                                             10




                                                                                                                                      Pnnxl: 12<2a'2019
                     Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 19 of 45 PageID #: 50

                                                                                                                   FEE EXEIiPT
                                      o'^
^    - /-Arr-.V ■


■S^S^-'';-.-
                        Supremt dnurt nf tlij State of Sfeui gorfe                                                   0">       .

                        ■^peltate Siniaton; Serooft 3>ittittial Separtment                                           m~
                                                                                                                     o-
                                                                                                                     <??> —
                                                                                                                                         <£>


                                                                                                                     z-                          rn

                         U. S. SpinVx foa+ional. ASScc;a:(-ccn,As                                                    C3r-
                                                                                                                     o;::-               ro

                         TGO'CXet for -tw-c.
                                       X rv'^ VfoU-«.(r
                                              rvvj^*::^<€.U tsf +ki„ ^V-St
                                                                     -l-W^                                        TO Sl^W CA^gE ^
                                                                                                                                                 m

                          ^F\0

                        SeiRJEfOA.
                                                                                ^4&,t 2qHc^
                                                                                rfc.v»hHr                   ' ^                           -




                               Ui
                              20                                                                                   -3//M
                          -_a_ y ^ ^ v:>\ U/j——-7- 20JM
                                                    -——f
                                                            »±r;
                                                         at lO.-OO o dock m the forenoon
                                                           hpsir/4   Yimt/ AM
                                                                                           of that date or as
                                                                                iwiciiuuii 01 mai aatf
                                                                                    ...1    1j   . 1         •
                                                                                                                  »'^v.T?3.rs                                 1-^;:
                      1. fU)>Pt>\/^ erf -F\ina                            an order Should not be made and entered:
                                                                                                                           /




                                                ^                      -H^e- fVPPesU_, on ^W. Onq taX                                                        l!i^
                          ^                 i{;k^;l.                       is-hIa^                                                       n


                                                                                            seem just                              , i
                                                                                                                                                        /5

                                                 pending                                    determination                           motion




                    was made upon
                                       ^J^2gJa^^tliis order to show cause ^d'the papers upon wh^ch it
                                        ^                     ; '                                      by
                           •_ pwsonaldeliyetypursuant to CPLR 2103(b)(1) PflcAfL Ca.l\^ LaU^^
                                 office delivery pursuant to CPLR 2103(b)(3)               QmA vw%r '               J \i                       I^a,-)
                                 overnight delivery semce pursuant to CPLR 2103(b)(6)                                 ^^
                    on or before __^q\           • 3^, 20J^, shall be deemed sufficient service thereof.
                    Dated; Rroolcl^i New YnrJc •
                                     New YnrJc

                           -H-     ■Sj^.            IX 20 1^
                                                                                                       mu
                                                                                     HoaHe^rD. LaSalle
                                                                                           Assscfate Justice
             NOTE: On the return date all motions and
             proceedings are deemed submitted. Oral argument
                                                                                 Appellate Division 2nd Dept.
              is not permitted (22 NYCRR 670.5|>]).
Case 1:19-cv-06519-KAM-LB   Document
       Case 1-19-40378-nhl Doc 23-13 4  Filed
                                     Filed    12/27/19
                                           04/09/19     Page04/09/19
                                                     Entered 20 of 4514:49:58
                                                                      PageID #: 51




          NYC                     ov v^mics
          amcso^7HB ory MsasiBa
                          B^MiastintiusL
         BctwIaidQtt^ycniiala^oD^^


        s0tB0bdlibcU3iGcrDxw

                                                                                  20050905DO]27Q01j001B3299
        Cocmetit IDt 20E)5190lSQOJtZ7(tat                            tijoniw^Piteoa-aa-fflitg
        WniamrnfIQipci MORJOAOE
        PoBBitatJ^QBait;tg '
        wiBgBwnm.
                                                                                  asma^to:
              abstract corp.                                                      SCT ABSTRACT cent?.
        iKOlBOX^fSS                                                               mBQXSSli
        tAUMAK^NT BBaZrOSaS                                                       TAUMAlUnr 10982^6
                                                                                  MbnsiBO



                                                                      BUS9ER3YlkATA
                                                                                                                                          jiP
        Bfigjinjcii          ]Bloclc. C^t                                    Adflxof
                                                       Btitfaota             3fl7-a lOBROAD

                                                                                                    ^(msl>ul                           '^4^ xi^
                                                               CROSS BfiESBBKCS HAXA
        CRRC.            cr Ooc&iDaitl                                  Tc>&___ Rbg1__ Baeo,

                                                                           rAKSBS
       }iSoacsAsasuKBBamyvBOi                                                • yjt7R<|Ya4«f8OTaoan]imf:
       SSa^MAY                                                                   aa^EBANxm
       167^109ROAD                                                               2S5D NDSXBBRSTSIREBT
       lAWiftn^^uea                                                              SAIfJOSaCA 95131


                                                                      XSESAt DXASOOr.
                                                                                 MeteawBene't              127Jn
                                            -              skobjB
                                                                                 UlCbcABiiipiyllnziiiec^Q^
                                   1               -        .. . .           ^                      •..■ *V ■"" ■          QUO-
       KAZBS: CoiffitrfBadeV           t    .. _               t
                                                                                 HxsllealEitan UasffcrHiB
                 CSnrfAAtt^^           JJ                     sjwiun                                     t                         '
                 SubfAibiUnitlV        i                             0J»
                 TASF:                 g
                                                                                           jEBpCttSSKD OR XIXBD IN 331B OKBICB
                 MEA:               1
                                                                   760J»
                                                                   tK2J»
                                                                                    ~igX^i^^TssciTrim3STeB.aBrBB
                                                                                                     pcrroFNBwyoiiK
                iKCEA               t..                              OJM                             RoodzdKki] 09J5-2CICB25^(0
                AadSUbnil MRXf      $                                DTD
                         OTTAL.
                                                                                                     OvJUciaaiaeHBjCKBOi
                                                                                                                 lR>a50DD5152ai4



                                                                                                   dUrXuAterOffldalSiKnebare
Case 1:19-cv-06519-KAM-LB   Document
       Case 1-19-40378-nhl Doc       4 Filed
                               23-13 Filed     12/27/19
                                           04/09/19      Page04/09/19
                                                      Entered 21 of 4514
                                                                       PageID
                                                                         49:58 #: 52




                                   EXHIBIT.4




                                                                                       I   ■
Case 1:19-cv-06519-KAM-LB   Document
       Case 1-19-40378-nhl Doc       4 Filed
                               23-5 Filed     12/27/19
                                          04/09/19      Page
                                                    Entered   22 of 45
                                                            04/09/19   PageID #: 53
                                                                     14:49:58




                                                                                                                   Poge 44 of GO
  0603^128UM»»40NS^ VB«FJEOCOMPIAINT



        NYd 3t):i^ABTMENT

        TJiis p^&pniofifcinstruMt

        mtobromcotTto

                                                    siS&oefiteis                     IBGC^
                                                                                                     l»HCg.taiB3



                 l^pei                 MORTOAQB .
                                                     firanW'TO!
                                                     SBCUKTIY CdtWp3pfG^»INC
         gBgtgC^GpMy^^                                JSSSDWBKt^^
                                                                       8340Z
         IDtABOKQU^^ 8M02


                                                        IjAIA.


          OOflSNS




          DiKOTi«nt H)! <!0IIS09OSa»23<»l

                                                       £nQSS£vrjtUUMlUjU9                           -—
                                                       ZlSCfJilQldSBi^                    SOTEBIW ..
           ^^iu«.^lSO TORm FIBSIOTBBISOTS100           SAN rose,CA 95131.
           S'ANSrbSB.CA 95131..


                                                       Amogntrc", ■?        ■   -                   „ r
                                                       Ntil^ll^ Prbp^ag TteosfcrTax R^ ««•
                                                        Wre RedBBtliteTlrajo^Tw::;
                      Chmttrmeflo'yi
                                                                                                      iNTHB-ofira;®

                  •   TASR                                                  • •CTrTiS»^N«W«OBK
                                                                                                          flMMd0617'3I
                                                                                    Cilw £betisti*Mblfa,(ES|9i)t
                                                                                              9-      M0$q<i631551^9




                                                                                                                      iitfedi::a0fl01i
          Case 1-19-40378-nhl Doc 23-5 Filed 04/09/19 Entered 04/09/19 14:^9:58
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 23 of 45 PageID #: 54




                                                                        TT




  oezsnois SUMMONS6VERIREDCpMPLAIMT
                                           O




         coui^nf €>F do
          UOtas, HQ.
          POOL IsKJ. .
          TbWN OP'
                                                                              C3X?
                                              - t nTOt^dS OF
          know thrt
                                                                                         mTsszsi
                                                                       Of flA»




                                        SEo^SSnSs^aaBB




            S. certain
                                                                              sam^
            i-Jn mrsBT


            aiid SMSopafiilftfi                                     •^>»gcgyap
                                                                       Serial                      \
   i-



                                    Mt e»rw mmrtsawg                   vo m^-              .
                        AS nasi^iB®'(»                              WM4II- '
                                          r.3» IQA                  HY 11^33


                M previously "«5WSf^«
                                                                                 efOcM ms
                                                in IdUr/Bcid

          « w       fxvn
                                                                                 dE Dsed PBo:
                                                xn Wb«f/W«i'


                                                                                 of beod tav
                                                 Ml




                                                               page 1 of '2
                  jv^pjs^aoi Ol^iOiT-9-^333«0
                 •(nmri.ny.f®)



                                                                                                   imntoitafliQ0l4
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 24 of 45 PageID #: 55
              Case 1-19-40378-nhl Doc 23-5 Filed 04/09/19 Entered 04/09/19 14:^9:58




          1         f
                                                                                                                                       ■ PofiO 43oI ffiii
 FqS23/2012SUM^NS & VWli^lED COMPLWNT ■                                                                                                                      i
                                                                                            Cm
                                                s
              Loan JIO.400P45SWB '                               omaRtiiii aesc;^ in                                                   .
               ^PtXSBIBER            fcb®             StiW due- thtiieon ^tlx taie iasfeaTCBt r
               and- the                                                          BUCcea»ora,-1^1
              .r^r^e®rt!;atlv^ an4                                gtoil tie cceoBtSni^- a® ii                                                                1
              ^ woSrd.                                                  sonsB oiE ^                                                ^
               tiaaai&et^* braniaigna^_                                          to thb

                                                                 ha^ dour                           thJ^                           thia
                              iv^ cljo ; I ' ■                  ;                  ■




                                                                                                            mirv wag tp appwa
                                                        joRfitr jBflSdOU^ A <

                                                                                nvr yf,'^
                                                                                  E^MdItSBoF
                  359EOd5$T                                                       VXCBT JES@BZ&DP1T:
                  SSCRBSa^

                                                         tan

               '•' vf ; ...                 !;                                         ■'• -J^^birBvoiBi;- tifia: Tpr^teflCFi^
               '.(Sb^-thft               #iy-                                          "•    •■   "■■■■■■        ■             '



                gttt^ •p^ema+4^?                             narsopate torn to wa' ^g
                  juisrs A*fli!tT'          ■           ^V            wA v^' 4'3»« indivdtdtiai (s)" whoab^.aaina.is)




                 before tbe
                .'st'ate' ^ jClUwO


                                                                                                  PRRPjjyptm ay SBCSRii^
                                                                                                   • ■ ■■'--'—^' mc.- •'.
                 • "duaA                    (caw^ffa?^ jwi*.                                                               fijRIIi TOt
                  NOrfARY BU^iC                  \s
                                                      dARLATEN^CK                           . a^3fi:&ir\ni)<yjnii|iif;w«'<^.
                   BONNEVri-JiS                       N.p^YI^ByG                             jsaBO J9U^> Jv. 69i(0^'
                                                      SWEOFIDAHQ
                                                                        Page 2 of 2 .
                   (nmri.ny)-        ■
                   C='S^36'1'01-4S                       jz>Ff30:t.0105AI.8.129360
                   Pzsff, 062. 04170.41



                                                                                                                                             ftliawtaaoou/




                                                                                       o^
Case 1:19-cv-06519-KAM-LB  Document 4 Filed 12/27/19 Page 25 of 45 PageID #: 56
       Case 1-19-40378-nhl Doc 23-5 Filed 04/09/19 Entered 04/09/19 14:49:58



                                                                                            '■




                                                                    Pago 470^ 6<i
      SUMMONS'iVERIFIED COMPLAINT


                                               #




                                                              y"-     Pillinted: 9/3/20)4
Case 1:19-cv-06519-KAM-LB   Document
       Case 1-19-40378-nhl Doc       4 Filed
                               23-5 Filed     12/27/19
                                          04/09/19      Page
                                                    Entered   26 of 45
                                                            04/09/19   PageID #: 57
                                                                     14:49:58




                                                                                                             Page 46 of SO
 0623/2012aUMWONS &          W^MPLAINT



         NYC DEPARTMENT OF
         OFFICE OF THE.CUTT REGBTBR


        ^yoooofhis '
                                 bdOiltBSlpogO'
        (MsiOsbtimcat;


                                                                             pact.                r^^lOF4

        Document BD;                . DocnmcatDsttJ
        Doc«taim'I^;ASSK^^MENT,MOKrfiAOB     _____  li-l'Faai
                                                           BE£QEN T0<                      * •
                                                           DPC^,^VBSitlXW
                Jut GRAVEgfttdlfSOmELC                     iooAaoadNdSCB^                         ..

         Jitmi RjWIHABL BBBNARDINI                         BBVERL&MA 61915
                         01915
         $7^921-2670                                       ib@dgaiwU.cam


                                                  Unit   Ikdiiftas
                                                         167-38109TS ROAD
                  • SrepartjiSlfc DiraDyMOCIl«.T-lPAMIl.Y


          CRENi 206ti000315529
                               IMtieouMra

                                                         *^^^SHBi8®EW
                                                             ,
                                                                      IBNDBR:                     ^TRUSTEE
                                           £OE«Mno»
                                                             3815 SODTH.'V^TjTEbW
                                                             SALT.LAKB CITY,UT 84-115
           Sim VALLEY,OA 93^00


                                                             FfflflSFee

                                                                GReal PiopMly Tia^r Tax:
                                                              NYSEealHstBto TtanrfcfTax;
           TAEBS                                                                     1
                                                                                                 nj^OFFlCB
                               Uiastim                                     :Qj

                                                                                  City B0rine£RloNn(CSrIv>
                                                                                                  201200006443


             AffitfavIrPeg




                                                                                                                Rifrmtaoaovt
                                                                                         Case 1-19-40378-nhl                Doc 23-5   Filed 04/09/19   Entered 04/09/19 14 49:58
                                                                                                                                                          . i
                                                                                                                                                                          pSoBlflofro
                                                                                 06330012SUMMONSA VERIPnsti OOMPLAWI
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 27 of 45 PageID #: 58




                                                                                            NYC DEPAUTMBNT Otf FIN^CE
                                                                                            OPFICE OF THE CTTY HBOISTBR
                                                                                                                                                                     ii
                                                                                                                                                                 RAGBliita
                                                                                                                 QATA   -
                                                                                                                                                                             Ytoge^ssem
Case 1:19-cv-06519-KAM-LB   Document
       Case 1-19-40378-nhl Doc       4 Filed
                               23-5 Filed     12/27/19
                                          04/09/19      Page
                                                    Entered   28 of 45
                                                            04/09/19   PageID #: 59
                                                                     14:^9:58

                                                                                                                          .„i




                                                                                                                                Pago 50 of60
10623/2012 SUKtStbNS& VERiRED COMKAiNT                                                                                              1

                   RsnKllnB 1 —
                   rickmono uoHRoetaoup
                   WienRacpidsd RrtWiTo:




                    Ma«tii,|twyart

                                                                     aj'lBOOTWb CAHYOM(W.MC:




                     |Stri»dlMrYeelb                                                                   WWfSM.
                              WriW*                                     MMt        f


                     01Sll1CUSeeflonffitoaW.Oti QUE^NS-WIBT-M
                      P«)perty^itfr«.l «7^#109RqM).'jA«*A10A. NV «438

                         MKWilta
                      oOitfggMfiP




                           ind yw?
                                             ••      ^          "*
                                     iw fJNWiClAL OOnPOR«nON

                                         ffmmil Vfrr/"'tM

                        BWteof
                        coomr




                         yrtTREsamifW'd 5'^^*®'*'•®*

                                                       Cotatlpoi                               fnite jraafarnetaiW «««>

                          da^HODH




                                                                                                                                    Biinfrf:0W201<
Case 1:19-cv-06519-KAM-LB   Document 4 Filed 12/27/19 Page 29 of 45 PageID #: 60
        Case 1-19-40378-nhl Doc 23-5 Filed 04/09/19 Entered 04/09/19 14:49:58

                                             I                                                      -. I




                                                                                   Psg<i 51 of.00    ^
  0623«012SUMMONS & VEHIFIEO G£»«Pt^T



                                        #

                                                 TltIoNo.SK:Y-4972




                                                                        alloivw:




  ? i
                                                                     ,100 net;




                               afBEQINN^O.




            . I

                                                                                    Pfe(i»d:a0<^4
Case 1:19-cv-06519-KAM-LB   Document
       Case 1-19-40378-nhl Doc       4 Filed
                               23-5 Filed     12/27/19
                                          04/09/19      Page
                                                    Entered   30 of 45
                                                            04/09/19   PageID #: 61
                                                                     14:49:58




                                                                      Pcgo.Q of SO
 ro623^2SUMMONS & VERIB^ CDMPtAINT



                                     Sdibdiilj'e G Ap^and




                                                                    ■ 1. Mn(e(Bn3CM4
Case 1:19-cv-06519-KAM-LB   Document 4 Filed 12/27/19 Page 31 of 45 PageID #: 62
        Case 1-19-40378-nhl Doc 23-5 Filed 04/09/19 Entered 04/09/19 14:49:58




                                                               tT

                                                                                                                                           page   of 00
  0623/2012 SUMMONS & VEBIFIEO COMPtAINT

                                                                                      o#


  gJ.
                                              <Ci»^



                                                                               U.S. PosUil
                                                                               Ct::wTil"IEO m\l.- !'!i-
                  .SERENA WlAY                                                                  Only;     Imnuuh-.a

                   167-38 109-RP              ■.                               W'iTU:l.vv3v loiM:.rM»vn   jft5f v:i!i   r,;

                  'JAMAICA NY 11433.


                      lUS:- -LoattlShifiiber:                  secured byn ^                                                  . ffcftedi
                                                                        ♦ a
                      ■         leTrSaW RD "                                                                                     HMf


                           •    JAMAWNY 11433-
                                                                         ^ ntealPm

                      DearCuStomec:                                        "                     iOP
   r
                               YOU COULD LOSEYOljfe^Kp^

 vl }:<


                          kgna, Yott daa
                          6/24/2011.

                                        are
                                                                          j;you ^bo(id4Jqaow that there^
                          sfssretiJ                   tp ypi              ycaJ.la^ yaw bcan®.^ Atfedjc!!to
                                                                 Siwpst.op^aiiiE.


                          a£".^45a6^g yon? m                        a]l,ie^er psj^a^                                    or ovea
                          ^tyadfeiig opt a,                           .. you 0^^)you way afeo cjontot.m


                                                                                    IdvB a zesoteOcm. Ilw liwgw
                      :. youvMtjfiiefevwoptiQSiayoum^haVe^^
                                                                                                                    Page 1 of2
                           LIi072
          .1,


                s •


                                                                                                                                            PMcd:ai3fi&14
     Case 1:19-cv-06519-KAM-LB   Document 4 Filed 12/27/19 Page 32 of 45 PageID #: 63
            Case 1-19-40378-nhl Doc 23-17 Filed 04/09/19 Entered 04/09/19 14:49:58
 2/13/2019                                                           Untitled Document




              IN WITNESS WHEREOF,the Grant                             to set his hand and seal, the date first above
               written.



                                                              Doriumc Villoni, Esq., Referee


              STATE OF NEW YORK                      )
                                                     )ss.
              COUNTY OF NASSAU                       )

               On the 2H day of                        2018, before me, the undersigned, a Notary Public in and
              for said State, personally appeared Dominic Villoni, Esq., Referee, personally known to me or
              proved to me on the basis ofsatisfactory evidence to be the individual whose name is sul»cribed
               to the within instrument and acknowledged to me that he executed the same in his capacity, and
               that by his signature on the instrument, the individual, or the person upon behalf of which the
              individual acted, executed the instrument.


                                                                      Notary Public
                                                                                    WAYNE ULRICH
              REFEREE'S DEED IN FORECLOSURE                                  Notaiy PubKo.State of New York
                                                                                         No.9411860
              Dominic Villoni, Esq.,Referee
                                                                           Cotr^loG^
                               To


              U.S.Bank National Association, as trustee for the holders ofthe First Franklin
              Trust Mortgage Pass-Through Certificates, Series 2005-FF10


              STATE OF NEW YORK
              COUNTY OF QUEENS

              B:      10187
              L:      14


             r-

                           Reconi &'Retuih
                                                      !C
                        WebTiUe Agency
                   755JefieiBon Road,Suite 300
                          Rochester, NY 14623




                                                                                                 /




https://a836^cris.nyc.gpv/pS/DocumehtSearoh/DocumentlmagdVlev^dpc_[d92018052200029001                                   3/9
      Case 1:19-cv-06519-KAM-LB  Document
            Case 1-19-40378-nhl Doc        4 Filed
                                    23-17 Filed     12/27/19
                                                04/09/19      Page
                                                          Entered   33 of 45
                                                                  04/09/19   PageID #: 64
                                                                           14:49:58
2/13/2019                                                            Untitled Document                     1




                                      R£FERE£'S DEED IN FORECLOSURE

              This deed, made the            day of                 20.18

              BETWEEN Dominic Villoni,Esq.,having an address at 80 Brook Street, Garden City, NY
              11530,the Referee appointed in the action hereinafter mentioned,as Grantor,and               j
              U.S. Bank National Association, as trustee for the holders of the First Franklin Mortgage Loan
              Trust Mortgage Pass-Through Certificates, Series 2005.-FF10, having an address at C/0 Select
              Portfolio Servicing,Inc.,3217 S. Decker Lake Drive, Salt Lake City,Utqh 84119,as Grantse:

              Witnesseth, that the Grantor, the Referee appointed in an action between: U.S. BANK
              NATIONAL ASSOCIATION, AS TRUSTEE FOR THE HOLDERS OF THE FIRST
              FRANKLIN MORTGAGE LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES,
              SERIES 2005-FF10, as Plaintiff, versus, SERENA A. MAY A/K/A SERENA MAY,et|al., as
              Defendants, which was commenced in the Supreme Court of the State of New York, County of
              Queens(Index No.: 10623/2012), to foreclose a mortgage dated August 17, 2005 and re^^ed
              September 15,2005 in the Office ofthe Clerk for the County ofQueens, CRFN 2005000516284,
              the mortgage was assigned by First Franklin a Division ofNat. City Bank ofIN to First Franklin
              Financial Corporation on December 2,2005 and recorded June 6,2006 in the Office ofthe Clerk
              for the County of Queens, CRFN 2006000315529, the mortpge was furtho: assigned bv First
              Franklin Financial Corporation to U.S. Bank Nation Association, as trustee for the holder^ofthe
              First Franklin Mortgage Loan Trust Mortage Pass-Throu^ Certificates, Series 2005-FFjlO, on
              November 14,2011 and recorded January 26,2012 in the Office ofthe Clerk for the County of
              Queens,CRFN 2012000036443,and pursuant to a Judgment ofForeclosure and Sale ofthe Hon.
              Pam Jackman Brown, J.S.C. dated December 15, 20.17, of the Supreme Court of the State of
              New York, County of Queens, which was entered on January 2, 2018, and in consideration of
              $378,090.00 paid by the Grantee, being the highest sum bid at the sale under said Judgment does
              hereby grant and convey unto the Grantee, all the right, title and interest of the defendants|in and
              to all ofthe property describe on SCHEDULE A ANNEXED HERETO AND MADE A PART
              HEREOF

              Together with the appurtenances and all the estate and rights ofthe party of the first part in and
              to said premises, excqpt no conveyance is made ofthe right, title and interest which party of the
              first part has in and to the land lying in the bed of any street or avenue, opened or proposed, in
              iront ofor adjoining said premises.

              Said premises being known as and by the street address 167-38 109 Road, Jamaica, NY 11433
              (Block: 10187, Lot: 14).

              To have and to hold the premises granted unto the Grantee and assigns forever.

              Whenever the text hereof requires, the singular number as used herein shall include the plural
              and all genders.




https://a836-acris.nyc.gov/DS/DocumentSearch/DocumentlmageView?doc__id=2018052200029001
tM:3.^t2(tEC£iVEC»APEn/etta&«20l7 '
            Case 1:19-cv-06519-KAM-LB           Document 4 Filed 12/27/19 Page 34 of 45 PageID #: 65                                 fage 3 of 17




                      ^ ^                   (i_
            [Rrint in black Ink at! areas ai bold letters]


            SUPRBAE COURT OF TH^TATE OF NEW YORK
            COUNTY OF NBV YORK

                                                                              Index Number




                                   - against-                                 AFFIDAVIT
                                                                              IN OPPOSITION .
                           —l7\jQi^j 5-eri?\rprl              iWjijoe             c>(- pla-\(^-V\       )
           [fill in naine(s)]            Defendant(s)/RBspondent(s).
                                                                                                       cr/"
            STATE OF NEW YORK
                      r?i
            COUNTY OF il\                       ss: .                             fOCQ. C i6Su-<         a-vc             /
                                                                       J^ournanle]. being duly sworn,d^oses and
           says:


                  1. I am the / a plaintiff / petitioner         I respondent [circle one] in this mattter. I make
           this affidavit in opposition to the motion or petition by[name of party] jCTrnn^TtiT ^ CciC
           for an order [describe what the other party asked for]
                                                                            t'ri!<^rh-A^ Tr.'r inrsl
             FeiQf^kfin rY\nrfn^-^//\i^r)                            J=-t^in 'Q^cyc,-^
           'fy^            Foil. h^rma'i Mv.j                               rn.A^e,!-,...:
            S.'y?- yg - t-V\yj iLtnir^A C                           '     >' J
                  2. I believe the Court should deny the motion or petition because [Explatn why it should be
           denied. If you wish to present Bchibits (documerds), identify and explain each. Add nwre pages if
           needed.]
                      f/vc           rep /iVfi yt- s/er.                 a./ ),    -   -y-
                                                                                             - ^c.U .y 'I .              ,,,
            ■•a   Svj ^                                                       -rrx '.<^TRP          ) rv^'.-r    -Y^Kc.
                      Ju^r              —PIft-inF               alX ''                  /=v, ,'-jeriC(s^
                                                                                                                  ■ix
           ^Vfrt<s5 i'^<,h-Hen                          Uah                            .wr.Tg-        m-nd ,7 cv. CXf
           c>f 'ihe. moiirc}in^^Aj(-,TF'-iJ/>d' 3-/gV fnA-no^u^ .//..Ip                                                   ^
           So'hiY^^r\<Fi. u C(L                               . o tc 5 -                            £.j-|                ao
            fYlr^jVy'                i 5 TT- \oe- MtftivW A 4f»e:H-.f-,R                                        WfT^e-d
          ■ ■B
            TPs sffecpJJhf. d) \/n
                               Vff/io
                                   J'-^ ^-iSi^nn^'^X c4'  r .'
                                                                                             AnswerMotion       1/2014
           G njV \ re \s )3-t ru \ vonm%




                                                                                                                               P^iec:'7i;;aoi9
                    Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 35 of 45 PageID #: 66
10623Q012 AFFTS.NOTICE OF MOTION SEQUENCE #6 fil»d 4/4/2018




             tOmcOUOROCR SIChtO SEQUENCE fj                                                                                                    1 ofI




                                                       NEW YORK SUPREME COURT - COUNTY OF QUEENS

                                                                                IAS PART 19

                                                                              MEMORANDUM


                                   Present: Hon. Paiii Jaqkman Browii,JSC
                                                                                                             Index No. 10623/2012
                                   U.S. BANK NATIONAL ASSOCIATION,AS
                                   TRUSTEE FOR THE HOLDERS OF THE FIRST
                                   FRANKLIN MORTGAGE LOAN TRUST
                                   MORTGAGE PASS-THROUGH
                                   CERTIFICATES,SERIES 2005-FFipr^                                FILED       Motiol Date: 4/3/17


                                                                             Plaiii liff,    m 0 8 201?
                                                                                              COUNTY CLERH
                                                                                                              CalNid.166
                                                         -against-                 r         GUEENS COUNTY

                                                                                                              Mot. Seq;No.: 5
                                   SERENA A. MAY A/K/A SERENA MAY^
                                   ENVIRONMENTAL CONTROL BOARD,
                                                                             Defendants.


                                              Recitation, as required by CPLR § 2219(a),ofthe following papers numbered- i to 4 read on thjs
                                   motion by Plaintiffseeking an Order:(1)confirming the report of the court-appointed Referee Dominic
                                   A..Villoni, Esq.;(2)granting ajudgment offoreclosure and sale pursuant to RPAPL § 1351; and(3) !
                                   granting such other and further,reliefthat the Court deems JiiSt ai)d proper.                         I
                                                                                                             PAPERS E.E1L E NUMBERED

                                                                                                  V
                                                                                                             Papers          Exhibits


                                     Notice of Motion • Exhibits and Affidavits Annexed                      1-2             A-H

                                                                                                                                          1
                                     Affidavit of Service                                                    3

                                     Affidavit in Opposition                                                 4               A-C


                                    Decision/Order.


                                           This is an action to foreclose a thortgage against real property known as 137-38
                                    109'^ Road,Jamaica, New York 11433, Block 10187, Lot 14 within thfc County of
                                    Queens. Plaintiff makes the herein motion seeking an Order;(1)confirming the report of

                                                                                    Page 1 of 3




                                                                                                                                                       P hied: It/1/2019
                   Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 36 of 45 PageID #: 67
10623/2012 AFFTS.UNSIGNED ORDER TO SHOW CAUSE-JUDGES MEMO SEQUENCE «8 fded 12/3/2018
                                                                                                                                              Page 23 ot 32




       r.
                                                               THE MARGOLIN & WEINREB LAW GROUP,LLP
                                                                                       ATTORNEYSATLAW
                                                                                            165 Eileen Way
                                                                                       Syasset, New York 11791
                                  Telcpluinc; (S16)931-1838                                             FAX      (516)«M8M
                              DATE: October 26.2018
                                          TEN nOI DAY NOTICE TO QUIT WITH EXHIBITION OF DEED
                              TO: SERENA A. MAY AKA SERENA MAY; , tenant(s}, occupant(s), "Jane Doe" and "John Doe", being
                              fictitious persons, intended to be any other occupants in the property located at the beloy*/ noted
                              premises:
                              A. TAKE NOTICE; That the property commonly known as 167-38 109 Road, Jamaica NY 11433. (the
                              "Property") now occupied by you has been transferred to U.S. BANK NATIONAL ASSOCIAljlON, AS
                              TRUSTEE FOR THE HOLDERS OF THE FIRST FRANKUN MORTGAGE LOAN TRUST MORTGAGE PASS-
                              THROUGH CERTIFICATES, SERIES 2005-FF10; pursuant to a judgment of foreclosure and subsequent
                              auction and sale to U.S. BANK NATIONAL ASSOCIATION. AS TRUSTEE FOR THE HOLDERS OF THE FIRST
                              FRANKLIN MORTGAGE LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-FflO; as
                              successful bidder, that title has been duly perfected, and that a copy of the deed certified by the
                              undersigned as a true and correct copy of the original REFEREE'S DEED is attached hereto and exhibited
                              to you herewith. TAKE FURTHER NOTICE: That U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
                               HOLDERS OF THE FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES.
                              SERIES 200S-FF10; Is now the owner of the Property and in accordance with the judgment of
                              foreclosure and sale, demand is hereby made that you and all other persons occupying the Property
                              remove yourselves from the Property and surrender possession to U.S. BANK NATIONAL ASSOQATION,
                              AS TRUSTEE FOR THE HOLDERS OF THE FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE PASS-
                              THROUGH CERTIFICATES, SERIES 2005-FF10; , on or before TEN DAYS FROM THE DATE OF SERVICE
                               HEREOF ; NOTICE OF FORECLOSURE 8i TENANT'S RIGHTS UNDER the PTFA and/or Section 1305 of the
                               New York Real Property Actions and Proceedings Law ("R.P.A.P.L.").
                               B. NOTICE IS FURTHER GIVEN THAT the PTFA and/or Section 1305 of the New York Real Property Actions
                               and Proceedings Law ("R.P.A.P.L.") grants certain rights and protections to any occupant of the Premises
                               who is a tenant, as defined by the PTFA and/or Section 1305 of the New York Real Property Actions and
                               Proceedings Law {"R.P.A.P.L."). The rights and protections include the giving of a 90 day Notice to Quit.
                               U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE HOLDERS OF THE FIRST FRANKLIN MORTGAGE
                               LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-FF10; is informed and believes
                              that no occupant of the Premises is a tenant as defined by the PTFA and/or Section 1305 of the New
                              York Real Property Actions and Proceedings Law ("R.P.A.P.L."). This Notice is given to provide any
                              occupant the opportunity, prior to the commencement of the eviction action for possession, to provide
                              evidence to show that the occupant is entitled to the protection of the PTFA and/or Section 1305 of the
                              New York Real Property Actions and Proceedings Law ("R.P.A.P.L.").
                               C. U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE HOLDERS OF THE FIRST FRANKLIN
                               MORTGAGE LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-FF10; is now the
                               owner of the Premises and demands that you, within ten (10) days after service of this Notice to Quit on
                               you and all occupants EITHER produce acceptable evidence to the law firm listed below j that the
                               occupant is entitled to the protections of the PTFA and/or Section 1305 of the New York Real Property
                               Actions and Proceedings Law ("R.P.A.P.L.") OR you are required to quit and surrender possession of the
                               Premises, to U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE HOLDERS OF THE FIRST
                               FRANKLIN MORTGAGE LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-jFFlO; or
                               its agents. Failure to supply the acceptable evidence or to quit within that time will result in an-eviction
                               proceeding being filed for possession of the Premises. THE EVICTION WILL BE FILED AFTER TEN (10)
                               DAYS AFTER SERVICE OF THIS NOTICE TO QUIT UNLESS U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
                               FOR THE HOLDERS OF THE FIRST FRANKUN MORTGAGE LOAN TRUST MORTGAGE PASS-THROUGH
                               CERTIFICATES, SERIES 2005-FF10; OR ITS ATTORNEYS AGREE IN WRITING NOT TO COMMENCE THE
                               EVICTION. Thus, all occupants are required within ten (10) days after service upon you of this Notice to
                  Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 37 of 45 PageID #: 68                                                                            Pai
1062V2012 APFTS.UNSIGNED ORDER TO SHOW CAUSE-JUDGES MEMO SEQUENCE 08 filed 12/3/2018




                             Quit EITHER to produce acceptable evidence to this law firm that the occupant is entitled to the
                             protections of the PTFA and/or Section 1305 of the New York Real Property Actions and Proceedings
                              Law ("R.PAP.L.") OR to quit and surrender possession of the Premises to U.S. BANK NATIONAL
                             ASSOCIATION, AS TRUSTEE FOR THE HOLDERS OF THE FIRST FRANKLIN MORTGAGE LOAN TRUST
                             MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 200S-FF10; through its below-named attorneys,
                             who can be reached at the noted phone number from 9:00 a.m. to 5:00 p.m. on all business days.
                             D. Failure to supply the acceptable evidence or to quit within that time will result in an ^eviction
                              proceeding for possession of the Premises being filed. Please below for instructions on how to supply
                             this evidence.                                                                                                                   I
                             E. PLEASE ALSO NOTE THAT VOU MAY ALSO HAVE RIGHTS UNDER 12 U.S.C. 5220(PROTECTING TENANTS
                             IN FORECLOSURE ACT "PTFA"). ANY REFERENCE IN THIS NOTICE TO ANY RIGHTS TriAT YOU MAY HAVE
                             UNDER RPAPL1305 SHALL BE DEEMED TO INCLUDE RIGHTS UNDER THE. PTfA, IF APPLICABLE.
                             F. THE EVICTION WILL BE FILED AFTER TEN (10) DAYS AFTER SERVICE OF THIS NOTICE TO QUITjUNLESS
                             U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE HOLDERS OF THE FIRST FRANKLIN MORTAGE-
                             LOAN TRUST MORTGAGE PASS-THROUGH CERTinCATES, SERIES 2d05-FF10; OR THIS FiRM A6RE?SilN
                             WRITING NOT TO COMMENCE THE EVrCTlDN.                                                                                                     X
                             G.important NOT'.CcfOR SERVICE MEMBERS AND THEIR DEPENDENTS: If you are or recently were on ,
                              active duty or active service, you may be eligible for benefits and protections under the federal Service'
                              members Civil Relief Act(SCRA). This includes protection from foreclosure or eviction. You also[rnay be
                             eligible for benefits and protections under state law. SCRA and state military benefits and protections
                             also may be available If you are the dependent of an eligible service member. Eligible service may
                             include:• Active duty with the Army, Navy, Air Force, Marine Corps, or Coast Guard;• Active service with
                             the National Guard Active service as a commissioned officer of the National Oceanic and Atmospheric-
                              Administration;• Active service as a commissioned officer of the Public Health Service;• Service vj/lth the
                             forces of a nation with which the United States is allied in a war or military action; • Service with the.
                              National Guard or a state militia under a state call to duty; or Any period when you are absent frcjm duty
                              because of sickness, wounds, leave, or other lawful cause. If you feel you qualify for SCRA protection you
                              must provide full name and social security number. For more inforrw'atioh ort dfoO.fs'Or'SCRA. please call
                             THE MARGOLIN & WEINREB LAW GROUP, LLP, 516-921-3838 Monday-Friday 9:00-5:00 EST                                                      .:
                             Very truly yours: U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE HOLDERS OF THE
                             FIRST FRANKLIN 'MORTGAGE LOAN TRUST MORTGAGE PASS-THROUGH CERTIFjIGATES,
                             SERI^005-FI^ ^ ^^
                                                                                                     Derrfck Miles
                                                                                              Print Name
                              Titici-    Ooc. Control d

                                     IF YOU ARE A DEBTOR,FEDERAL LAW REQUIRES THAT WE ADVISE YOU THIS
                               COMMUNICATION IS MADE IN AN ATTEMPT TO COLLECT ON A DEBT OR JUDGMENT AND ANY
                                                       INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE                                                          '
                              The undersigned, an attorney licensed to practice law in the State of NY cedifias.pursuant to CPLR 2105 that I have compared ih^ deed to
                              which this certiricaiion is attached to the original deedJefcc^^^^lEnlO Day Notice to Quit and have found same to be a tme and
                              complete copy. Dated: October 26^015-;--^=^^=^'^bNNII-bH BbHNSIhlN. eSQ:rti>LANCE MARGOLIN,ESQ
                              TO: SERENA A. m^'ARA SERENA MAY; . and "JOHN DOE(S)", "JANE
                              DOE(S)" occupying the premises known as and by 167-38 109-,Road, Jamaica NY
                              11433: The annexed (10 day notice) has been served and you have until
                              \\\a\)\K to vacate the property that date being 10 days after service of this
                              notice.
                                    BANKRUPTCY NOTICE: To the extent your original obligation was discharged, or is subject to an autonatic stay of bankruptcy
                                    under Title 11 of the United States Code, this letter is for compliance and/or informational purposes ority and does net
                                    constitute an attempt to ccliect a debt or to impose personal liability for such obligation. However, Creditor retains rights under
                                    its security Instrument. Including the right to foreclose its lien. Any negotiations or arrangements entered Into do not cor^titute a
                                    waiver of your discharge, an attempt to collect against you personally or an attempt to revive your personal liability for the debt.
        Case
CML COURT     1:19-cv-06519-KAM-LB
          OF THE CTTY OF NEW YORK                                      Document 4 Filed 12/27/19 Page 38NO.
                                                                                                  INDEX  of l/T
                                                                                                            45 PageID #:50111/1!
                                                                                                                         69
COUNTY QUEENS                                                                                                      MARSHAL'S DOCKET NO.                             2507!


         U.S. BANK NATIONAL ASSOCIATION,AS TRUSTEE FOR                                           Petitioner
         THE HOLDERS OF THE FIRST FRANKUN MORTGAGE                                               Landlord
         LOAN TRUST, MORTGAGE PASS-THROUGH
         CERTIFICATES,SERIES 2005-FF10

                                                                         against                 Respondent
                                                                                                     Tenant
                MS. MAY(FIRST NAME REFUSED)
                167-38 109TH RD
                JAMAICA, NY 11433
                                                                                                                                    EDWARD F. GUIDA JR. pl4
                                                                                                                                      47-26 10|4TH STREI:!'
                                                                                                                                       COROnA,NY 11368^
                                                                                                     Respondent                          (718)779-2134
                                                                         "John andJane Doe"          Undertenant
 Name of Tenantand/or undertenant being fictitious and unknown^ person intended,
 occupying apartmenf^Tfortii beiow.
IMPORTANT            - PLEASE BE ADVISED YOUR EVICnON MAY TAKE PLACE ON                                                                                   OR THERE
                        UNLESS STAYED PER COURT ORDER.
                                                                                                                             11/14/2019
IMPORTANTE - USTED PUEDE SER DESALOJADO,EN FECHA                                                                                                          ODES
             A MENOS QUE POSEA UNA ORDEN DE LA CORTE.

   NOTICE OF EVICTION                                                                         nohficacion de desalojo
                     Aitemative Service / Mailing                                                                  Notiflcacion Altema / Postal
To the above named tenants and undertenants:                                                  A los susodichos inquilinos y sub-inquilinos:
Please take notice that the Court has issued a warrant for your eviction.                     Tenga a bien notar que la Corte ha emitido una oijden de desahudo en| I
If you fail to vacate the described premises, YOU MAY BE EVICTED,                             contra de usted. Si no desaloja al local descrito, USTED PUEP|E SER
 WITHOUT FURTHER NOTICE,ON THE SIXTH BUSINESS DAY                                             DESALOJADO,SIN NOTIFICAaON ADiaONAL, EL SBCfO DIA
AFTER THE DATE OF THIS NOTICE or any business day thereafter.                                  HABIL A PARTIR DE LA FECHA DE ESTA NojlFICACION 0 en j i
"Business days" are Monday through Friday except legal holidays.                              cualquier dia habil de ahi en adelante. Los"dias habiles" son Lunas a
                                                                                              Viemes, excepto los dias de fiesta legales.       >
The ONLY way you can stop this eviction is if a Court issues an
order to show cause that stays your eviction. You may appiy fOr                                Usted puede detener este desalojo              SOiIaMENTE si una cort
such an order at the civil court; Landlord - Tenant part; in your                              emite una orden judicial Instruyendole a usited a mostrar
borough.                                                                                       motivos justlficantes para suspender su desalojo. Ustejl ipued(!
If a court stay of your eviction is in effect, you will be evicted only if the                 solicitar esa order(Order to Show Cause)eh la Corte Civil,
stay ends or is vacated by the Court If the Court has already ordered that                     Secddn del Propietario-Inquilino (Civil Court; Landlord-Tenant
you may be evicted if you fail to make payment or comply with the Court's                      part)en su condado.                                           |
order by certain date, your failure to pay or comply with the Court's order                    Si una suspension de su desalojo por orden de lajCorte esta en efecto,
-by-that^temay result in-your eviction-withoutfiirther notice                                  usted serd desalojado solo si la suspensiun uiUuUd u la Cui Le iaanuta:
 If you are dependent upon a person in the military service of the United                      la Corte ha ordenado ya que usted puede ser desalojado si no cumple
 States, advise the clerk of the Court immediately in order to protect your
 rights.
                                                                                               hacer un pago o con la orden de la COrte a partir|de una fecha ce
                                                                                               vendmiento, su incumplimiento con el pago o con la orden dejla Corte al
 If you need legal assistance, the Legal Aid Society may be able to assist                     llegar esa fecha puede resultar en su desalojo sir notificadon adidonaiL
 you (check telephone listing in your borough). A senior citizen who needs
 legal assistance may contact the New York Qty Department for the Aging,
                                                                                               Si usted depende de una persona que pertenece |al Servido Militar de ios
                                                                                               Estados Unidos, notifiqueselo inmediatamente al jSecretario de|la COrte
 2 Lafayette Street, New York, New York 10007,(212)442-1000.
                                                                                               (Court Clerk) para asi proteger sus derechos legales.            j
 If you receive public assistance, notify your caseworker immediately. The                     Si usted necesita ayuda legal, la Sodedad de Ayuda Legal (Legal Aid Scd 5ty)
 Human Resources Administration may be able to help you with back                              tal vez puede ayudario (consulte la gula telefonica de su condado). Ur a
 payments whether or not you receive public assistance.                                        persona de edad avanzada que necesita ayuda legal puede co^unicatEe
 Call (877) 472-8411 for information.                                                          con el Departamento para Personas Mayores de la Qudad de N:!W Yom,
                                                                                               2 Lafayette Street, New York, New York 10007.(212)422-1000.
 DATE OF NOTICE                                                          FECHADA
                                                                                               Si usted redbe asistenda publica, notiffquelo a stji trabajador social
                                                                                               (caseworker) inmediatamente. La administradon de Recursos Humanps
                                 11/04/2019                                                    tal vez puede ayudarie con los pagos atrasados, -edba usted o iio
                                                                                               asistenda publica. Uame al(877) 472-841L para infonnjicion
. Formerly known as "72-hour notice." Additional time has been allowed for mailing.
  Anterlorment conoddo como "Aviso de Deshaudo de 72 Horas." Se ha concedldo Uempo adidonal para envlar por correo.
2The date this notice shall be on or after the date the notice Is mailed to the respondent
 La fecha de esta notificadon se fijara el dfa en que se le envia al apelado o despues de ese dfa.

                                                                                     Regular Mall
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 39 of 45 PageID #: 70


                                                       Hearing Date; FEBRUARY 13, 2020
                                                       Time:            11:30AM

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                 ■X
In re:
                                                         Case No.: 19-46761-NHL
SERENA ANTOINETTE MAY,                                   Chapter 13

                               Debtor(s).
                                                 -X


                           NOTICE OF MOTION FOR AN ORDER
            TERMINATING THE AUTOMATIC STAY UNDER BANKRUPTCY
   CODE S362(d)(2) AND GRANTING /A^RlgMRELIEF UNDER 11 U.S.C. S362((D(4)


         PLEASE TAKE NOTICE, that upon the Application of Alan Smikun, Esq., an Associate
                                                                                                   !

of The Margolin & Weinreb Law Group, LLP., attorneys for of US Bank National Association, as

trustee for the holders of the first franklin mortgage loan trust, mortgage pass-through certificates,
series 2005-FF10 (the "Movant" or "Secured Creditor"), a Secured Creditor herein, a motion will

be made to this Court before the Honorable Nancy Hershey Lord, at his chambers located at U.S.

Bankruptcy Court, Eastern District of New York, Conrad B. Duberstein Courthouse, 271-C

Cadman Plaza East - Suite 1595, Brooklyn, NY 11201-1800 on FEBRUARY 13, 2020 AT

11:30AM or as soon thereafter as counsel can be heard for entry of an Order to olptain in rem
relief as to the real property commonly known 167-38 109'^ Road, Jamaica, NY 11433 such that
                                                                                         i
any and all future filings by the Debtor, Serena Antoinette May (the "Debtor"), or any other person

or entity with an interest in the property shall not operate as an automatic stay against the Movant

and its successors and/or assigns; to terminate the automatic stay pursuant to 11 U.S.C. §

362(d)(4)(B) as to movant's interest in real property, to dismiss the Debtor's Chapteij 13 case, to
bar the Debtor from filing any bankruptcy petition in any jurisdiction for a period of two (2) years
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 40 of 45 PageID #: 71 .fl



following the entry of the Order, together with such other and further relief as the Court deems

just and equitable.

PLEASE TAKE FURTHER NOTICE, that answering and opposing papers, if any, musi be
served upon the Court and the undersigned no later than seven (7) days before the return date of

this Motion.


 Dated: Syosset, New York                   The Margolin & Weinreb Law Group,LLP
         December 17, 2019
                                 By:       /s/Alan Smikun
                                           Alan Smikun, Esq.
                                           Attorneys for Movant
                                           165 Eileen Way,Suite 101
                                           Syosset, New York 11791
                                           (516)921-3838 ext. 305
                                            alansm@nvfclaw.com

To:


       Debtor/Pro Se
       Serena Antoinette May
       167 38 109^ Road
       Jamaica, NY 11433

       Trustee
       Marianne DeRosa
       Office of the Chapter 13 Trustee
       100 Jericho Quadrangle - Ste 127
       Jericho, NY 11753

        V.S, Trustee
       United States Trustee
       Eastern District of NY(Brooklyn Office)
       U.S. Federal Office Building
       201 Varick Street- Suite 1006
       New York, NY 10014
 Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 41 of 45 PageID #: 72



SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION - SECOND DEPARTMENT


U.S. BANK NATIONAL ASSOCIATION,AS                     Docket No.: 2019-07124
TRUSTEE FOR THE HOLDERS OF THE FIRST
FRANKLIN MORTGAGE LOAN TRUST                          Queens County
MORTGAGE PASS-THROUGH CERTIFICATES,                   Index No.: 10623/2012
SERIES 2005-FF10,

                           Plaintiff-Respondent,                NOTICE OF ENTRY


           -against-

SERENA A. MAY A/K/A SERENA MAY,

                           Defendant-Appellant,

           -and-


ENVIRONMENTAL CONTROL BOARD,

                           Defendant.




        PLEASE TAKE NOTICE that annexed hereto for service upon you is a copy of the

 Decision & Order on Motion of the Supreme Court of the State of New York,^ Appellate
 Division, Second Department dated, filed, and entered on August 26,2019.


 Dated: New York, New York                         PARKER IBRAHIM & BERG LLP
        October 30, 2019                           Attorneysfor Plaintiff-Respondent,
                                                   U.S. Bank National Association, ^s Trustee
                                                   for the Holders ofthe First Franklin
                                                   Mortgage Loan Trust Mortgage Pass-
                                                   Through Certificates, Series 2005jFF10

                                                   Christopher P. Spina, Esq.
                                                   5 Perm Plaza, Suite 2371
                                                   New York. New York 10001
                                                   Phone:(212)596-7037
                                                   Fax:(212) 596-7036
                                                   E-mail: christopher.spina@piblaw.com
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 42 of 45 PageID #: 73



                                         Please reply to Somerset office

                                         270 Davidson Avenue,5^ Floor
                                         Somerset, New Jersey 08873
                                         Phone:(908)725-9700




To:   Serena A. May a/k/a Serena May
      167-38 109"" Road
      Jamaica, New York 11433
      Defendant-Appellant

      Serena A. May a/k/a Serena May
      233 Canfield Terrace
      Frederick, Maryland 21702
      Defendant-Appellant
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 43 of 45 PageID #: 74




                     ^nprmt Olourt of tift BtuU 0f 5Jjeui fnrk
                  Appellate Siuiainn: S^ttoni Sluiirial department
                                                                                        M265421
                                                                                              E/tl
RUTH C. BALKIN,J.P.
JOHN M.LEVENTHAL
ROBERTJ. MILLER
LINDA CHRISTOPHER,JJ.



2019-07124                                                  DECISION & ORDER ON MOTION


U.S. Bank National Association, etc., respondent,
V Serena A. May, appellant, et al., defendant.

(Index No. 10623/12)




                 Motion by the appellant to stay her eviction from the subject premises, pending
hearing and determination ofan appeal from an order ofthe Supreme Court,Queens County,enter^
December 18, 2018, to waive the filing fees, and for leave to prosecute the appeal on the original
papers.


                 Upon the papers filed in support of the motion and the papers filed in opposition
thereto, it is

                 ORDERED that on thd^ourt's own motionjthe appeal is dismissed, without costs
or disbursements, on the ground that im appeal 11^from m order entered upon the default of tlJe
appealing party(see CPLR 5511); and it is further,

                 ORDERED that the motion is denied as academic.


BALKIN,J.P., LEVENTHAL, MILLER and CHRISTOPHER, JJ., concur.



                                              ENTER:




                                                           Aprilanne Agostino
                                                            Clerk ofthe Court




August 26,2019
                         U.S. BANK NATIONAL ASSOCIATION v MAY
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 44 of 45 PageID #: 75



SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION -SECOND DEPARTMENT


U.S. BANK NATIONAL ASSOCIATION, AS                      Docket No.: 2019-07124
TRUSTEE FOR THE HOLDERS OF THE FIRST
FRANKLIN MORTGAGE LOAN TRUST                             Queens County
MORTGAGE PASS-THROUGH CERTIFICATES,                     Index No.: 10623/2012
SERIES 2005-FF10,

                            Plaintiff-Respondent,            AFFIRMATION OF SERVICE


             -against-

SERENA A. MAY A/K/A SERENA MAY,

                            Defendant-Appellant,

             -and-


ENVIRONMENTAL CONTROL BOARD,

                            Defendant.




        I, Christopher P. Spina, Esq., hereby affirm under penalty of peijury as follows:

        1.      I am an attomey-at-law admitted to practice in the State of New York and an

 associate with the law firm of Parker Ibrahim & Berg LLP, attorneys for Plaintiff-Respondent

 U.S. Bank National Association, as Trustee for the Holders of the First Franklin Mortgage LoaSn
 Trust Mortgage Pass-Through Certificates, Series 2005-FFl0.

        2.      On October 30, 2019,1 caused to be served the foregoing Notice of Entry with its

 attached Decision & Order on Motion and this Affirmation of Service as follows:
                                                                                        i


                              VIA FEDEX and FIRST CLASS MAIL
                              Serena A. May a/k/a Serena May
                              167-38 109'^ Road
                              Jamaica. New York 11433

                              Serena A. May a/k/a Serena May
                              233 Canfield Terrace
                              Frederick, Maryland 21702
Case 1:19-cv-06519-KAM-LB Document 4 Filed 12/27/19 Page 45 of 45 PageID #: 76




       3.     I hereby affirm that the foregoing statements made by me are true. I am aware

that if any of the foregoing statements made by me are willfully false, I may be, subject to

punishment.

Dated: New York, New York
       October 30,2019
                                                 PARKER IBRAHIM & BERG LLP
                                                 Attorneysfor Plaintiff-Respondent,
                                                 U.S. Bank National Association, as Trustee
                                                                                   I

                                                 for the Holders ofthe First Franklin
                                                 Mortgage Loan Trust Mortgage Pass-
                                                 Through Certificates, Series 2005-FF10


                                                 Christopher1?^Spina, Esq.
                                                 5 Penn Plaza, Suite 2371
                                                 New York, New York 10001
                                                 Phone:(212)596-7037
                                                 Fax:(212)596-7036
                                                 E-mail: christopher.spina@piblaw.com

                                                 Please reply to Somerset office

                                                 270 Davidson Avenue, 5^*^ Floor
                                                 Somerset, New Jersey 08873
                                                 Phone:(908)725-9700
